Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns on 4/20/21.
The application has been amended as follows: 

IN THE CLAIMS:
In line 8 of the instant claim 12, please delete “b) determining a concentration of the volatile organic compound in exhaled” and insert b) collecting exhaled air from the human patient, c) determining a concentration of the volatile organic compound in exhaled” in its place.
In line 11 of the instant claim 12, please delete “c)” and insert “d)” in its place.
In line 17 of the instant claim 12, please delete “d)” and insert “e)” in its place.
In line 21 of the instant claim 12, please delete “e)” and insert “f)” in its place.
In line 1 of the instant claim 15, please delete “he” and insert “The” in its place.
In line 8 of the instant claim 18, please delete “b) determining a concentration of the volatile organic compound in exhaled” and insert b) collecting exhaled air from the human patient, c) determining a concentration of the volatile organic compound in exhaled” in its place.
In line 11 of the instant claim 18, please delete “c)” and insert “d)” in its place.
In line 17 of the instant claim 18, please delete “d)” and insert “e)” in its place.
In line 21 of the instant claim 18, please delete “e)” and insert “f)” in its place.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches of examining different VOCs exhaled in a patient’s breath to determine liver function and/or diseases but do not disclose administration of VOCs of the instant claims prior to collecting and examining the exhaled breath VOCs of a human patient to determine or diagnose liver function or diseases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618                                                                                                                                                                                                        

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618